Exhibit 32 CERTIFICATION In connection with this report of Hipcricket, Inc., formerly Augme Technologies, Inc., (the “Company”) on Form 10-K/A (the “Report”), we, Ivan E. Braiker, Chief Executive Officer (Principal Executive Officer), and Thomas Virgin, Chief Financial Officer (Principal Financial and Accounting Officer), of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, Section 1350 of the United States Code, that to the best of our knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. Date: October 11, 2013 /s/ Ivan E. Braiker Ivan E. Braiker Chief Executive Officer (Principal Executive Officer) /s/ Thomas Virgin Thomas Virgin Chief Financial Officer (Principal Financial and Accounting Officer)
